     Case 1:19-cv-02670 Document 1 Filed 09/19/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-2670

SHAYLEE PLEDGER,

Plaintiff,

v.

UNITED STATES OF AMERICA,

Defendant.


                              COMPLAINT FOR DAMAGES


        COMES NOW Plaintiff Shaylee Pledger, by and through her attorney, Luke M.

Cederberg, of Mintz Law Firm, LLC, and alleges and complains as follows:

                                   GENERAL ALLEGATIONS

        Jurisdiction

        1.    This is an action for damages, and attorney’s fees and costs, for Plaintiff

Shaylee Pledger.

        2.    The United States District Court for the District of Colorado has jurisdiction

over this matter pursuant to 28 U.S.C. §1346(b) and 28 U.S.C §2671 through §2680 which

provide for exclusive jurisdiction to the District Court over civil actions on claims against

the United States for money damages for personal injury.

        3.    Plaintiff has exhausted her administrative remedies by filing a timely notice

of claim with the appropriate federal agency on January 25, 2019 and a request for

reconsideration on February 27, 2019. The Plaintiff’s administrative claims were denied


                                             1
  Case 1:19-cv-02670 Document 1 Filed 09/19/19 USDC Colorado Page 2 of 5




by the Defendant by letter dated March 20, 2019.

      Venue

      4.     Venue properly lies in the District of Colorado pursuant to 28 U.S.C.

§1391(e)(1) and 28 U.S.C. §1402(b).

      Parties

      5.     The Plaintiff, Shaylee Pledger, is a resident of Colorado and citizen of the

State of Colorado.

      6.     The Defendant is the United States of America.

                              FACTUAL ALLEGATIONS

      7.     At approximately 3:04 PM on October 16, 2017, Shaylee Pledger was

driving her 2005 Mazda 6 eastbound on 17th Avenue approaching the intersection with

Terry Street in Longmont, Colorado.

      8.     At the same time in Longmont, Colorado, Travis L. Aker, was driving a 2017

Ram Promaster (a United States Postal Service mail delivery truck), which was owned by

the Defendant, in the course and scope of his employment with the United States Postal

Service (hereinafter “USPS”), which is an agency of the Defendant.

      9.     Mr. Aker was driving the Defendant’s vehicle southbound on Terry Street

when he encountered the intersection with 17 th Avenue. There was a stop sign facing

Mr. Aker.

      10.    Mr. Aker disregarded the stop sign and attempted to turn left from Terry

Street onto 17th Avenue.   In doing so he crashed the Defendant’s vehicle into Ms.

Pledger’s 2006 Mazda 6.

      11.    At the relevant intersection of 17th Avenue and Terry Street, there was a



                                           2
   Case 1:19-cv-02670 Document 1 Filed 09/19/19 USDC Colorado Page 3 of 5




stop sign facing Mr. Aker; there was not a stop sign facing Ms. Pledger.

                               FIRST CLAIM FOR RELIEF

                                  Negligence: Defendant

       12.    Plaintiff incorporates by refence paragraphs 1 through 11 of this Complaint.

       13.    At the time of the collision, Mr. Aker had a duty to operate the Defendant’s

vehicle in a safe and careful manner.

       14.    Driving in a safe and careful manner means that drivers must maintain

proper awareness of nearby vehicles, keep a safe distance from other vehicles, obey

traffic control devices, such as stop signs, obey traffic rules, and avoid striking other

vehicles.

       15.    While acting in the course and scope of his employment with Defendant,

Mr. Aker directly and proximately caused the collision with Ms. Pledger’s vehicle by

negligently failing to operate the Defendant’s vehicle in a safe and careful manner.

       16.    Mr. Aker’s negligence included careless driving, failure to use reasonable

care in the operation of a motor vehicle, failure to keep a proper lookout, failure to obey

a stop sign, failure to stop without striking another vehicle, failure to pay attention to his

driving and avoid distractions, and striking the Ms. Pledger’s vehicle while Ms. Pledger

was legally operating it on a public roadway.

       17.    As Mr. Aker was acting within the scope and course of his employment at

all material times, Defendant as Mr. Aker’s employer and principal, is liable for Mr. Aker’s

negligence and the damages that were a direct and proximate result of that negligence

per respondeat superior.

       18.    Plaintiff Shaylee Pledger’s injuries and damages include, but are not limited



                                              3
   Case 1:19-cv-02670 Document 1 Filed 09/19/19 USDC Colorado Page 4 of 5




to, injuries to her head, neck, left shoulder, and back. Plaintiff’s harms and losses include

past medical expenses, pain and suffering, and loss of enjoyment of life. She has incurred

expenses for ambulance services, hospital emergency room services, diagnostic

imaging, doctor treatment, and physical therapy.

                              SECOND CLAIM FOR RELIEF

                              Negligence Per Se: Defendant

       19.     Plaintiff incorporates by reference paragraphs 1-18 of this Complaint.

       20.     Mr. Aker’s operation of Defendant’s motor vehicle at the time of the collision

violated several municipal ordinances and laws of the State of Colorado, including but not

limited to, the following:

               a. Longmont Municipal Code 11.04.091 §703 (Failure to Yield Right of Way

                  from a Stop Sign)

               b. C.R.S. § 42-4-1402(1) (Careless Driving); and,

               c. C.R.S. § 42-4-1402(2)(b) (Careless Driving Causing Bodily Injury).

       21.     Plaintiff is a member of the class for whose protection the ordinance and

statutes referenced above were enacted, and the injuries and damages Plaintiff suffered

are the type of injuries and damages sought to be prevented by the passage of the above-

mentioned statutes and ordinance.

       22.     As Mr. Aker was acting within the scope and course of his employment at

all material times, Defendant as Mr. Aker’s employer and principal, is liable for Mr. Aker’s

negligence and the damages that were a direct and proximate result of that negligence

per respondeat superior.

       23.     Plaintiff’s injuries and damages resulting from the aforementioned



                                              4
   Case 1:19-cv-02670 Document 1 Filed 09/19/19 USDC Colorado Page 5 of 5




negligence per se are thoroughly described above in paragraph 18.



                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays for judgment to be entered against the

Defendant in an amount sufficient to compensate Plaintiff for her injuries, damages, and

losses, and for her costs, expert witness fees, post-judgment interest, and such further

relief as the Court deems just and appropriate.

              Dated this 18th day of September, 2019.

                           Respectfully submitted,

                                                        By: /s/ Luke M. Cederberg
                                                        Attorneys for Plaintiff:
                                                        Luke M. Cederberg, #43992
                                                        Mintz Law Firm, LLC
                                                        605 Parfet Street, Suite 102
                                                        Lakewood, CO 80215
                                                        Telephone: 303-462-2999
                                                        Facsimile: 303-233-8999
                                                        Email:        lmc@4injury.net


Plaintiff’s Address:

1025 Townley Circle

Longmont, Colorado 80501




                                           5
